      Case 1:19-cv-10578-AJN-SDA Document 331 Filed 09/13/21 Page 1 of 1


                                                                                          9/13/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Shukla,

                        Plaintiff,
                                                                              19-cv-10578 (AJN)
                 –v–
                                                                                   ORDER
  Deloitte Consulting LLP,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received Plaintiff’s motion entitled “Motion for Relief from Final Order

(Doc# 323 and 327) and Motion for Default Judgment.” Dkt. No. 328-330. The motions are

DENIED. This resolves Dkt. No. 328. The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from this Order would not be taken in good faith and, therefore, in forma pauperis

status is denied for the purpose of any appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962).



       SO ORDERED.
 Dated: September 13, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
